Order entered April 22, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00469-CV

                        IN THE INTEREST OF D.T.S., A CHILD

                    On Appeal from the 254th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-03-1889-R

                                        ORDER
       We GRANT appellant’s April 17, 2014 motion for extension of time to file notice of

appeal. Appellant’s April 14, 2014 notice of appeal is considered timely for jurisdictional

purposes.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE